Exhibit 10.1

EMPLOYMENT AGREEMENT

This agreement is made and entered into this 30th day of April 2007 (the
“Effective Date”), by and between Sam Moore Furniture LLC (“Employer”), a wholly
owned subsidiary of Hooker Furniture Corporation (“Parent”), and Michael C.
Moldenhauer (“Executive”) (each a “Party” and collectively, the “Parties”).

WHEREAS, Executive was previously employed as President of Sam Moore Furniture
Industries, Inc. (“Seller”);

WHEREAS, Employer has acquired the business and substantially all of the assets
of Seller;

WHEREAS, Executive was a key executive with Seller with expertise in the
management of the manufacture and marketing of upholstered chairs with exposed
wooden frames; and

WHEREAS, Employer desires to assure continuance of Executive’s service in
connection with such business; and

WHEREAS, the Parties agree that a covenant not to compete is essential to the
growth and stability of the business of Seller during the first years after its
acquisition by Employer and to the continuing viability of such business
whenever the employment to which this Agreement relates is terminated;

1. Employment. Upon the Effective Date, Employer shall employ and Executive
agrees to become employed as President and Chief Executive Officer of Employer,
which has been established to operate the former assets and business of Seller,
and to perform such different or other duties as may be assigned to him by
Employer from time to time by the Chief Executive Officer of Parent (the “Parent
CEO”). Executive will devote his full working time and best efforts to the
diligent and faithful performance of such duties as may be entrusted to him from
time to time by Employer, and shall observe and abide by the corporate policies
and decisions of Employer and Parent in all business matters.

2. Term. Executive’s employment shall continue under this Agreement for a period
beginning on the Effective Date of this Agreement and ending three (3) years
thereafter.

3. Compensation. Employer shall pay and Executive shall accept as full
consideration for the services to be rendered hereunder compensation consisting
of the items listed below. Employer shall have no obligation to pay any such
compensation for any period after the termination of Executive’s employment,
except as otherwise expressly provided.

(a) Salary, paid pursuant to Parent’s normal payroll practices, at an annual
rate of $240,000 per year or such other rate as may be established prospectively
by the Compensation Committee of the Board of Directors of Parent (the
“Compensation Committee”)



--------------------------------------------------------------------------------

from time to time consistent with the range of salaries for officers of Employer
and/or Parent with a similar level of responsibility to Executive. All such
payments shall be subject to deduction and withholding authorized or required by
applicable law.

(b) An Annual Bonus with respect to each fiscal year of the Parent (the
“Performance Year”) during the term of this Agreement , beginning with the
Performance Year that began on January 29, 2007. The Annual Bonus shall be
computed as a percentage of Executive’s salary as in effect for the Performance
Year, not to exceed 25% of such salary. The terms and conditions of the Annual
Bonus, including the applicable performance criteria for a Performance Year, and
the determination of the amount of the Annual Bonus payable to the Executive for
a Performance Year (if any) shall be determined in the sole discretion of the
Parent CEO. The Annual Bonus will be paid by no later than April 1 of the
calendar year in which the Performance Year ends.

(c) Such other benefits, payments, or items of compensation as are provided
under the employee benefit plans of the Employer, or as are made available from
time to time under compensation policies set by Parent for management employees
of Employer and/or Parent having similar salary and level of responsibility,
including but not limited to vacation.

(d) Employer shall reimburse Executive, in accordance with the general policies
and practices of Parent as in effect from time to time, for normal out-of-pocket
expenses incurred by Executive in the ordinary course of business, including
without limitation, Parent’s standard mileage allowance for business use of any
personal vehicle, business related travel, customer entertainment, cellular
telephone expense and professional organizations.

4. Disability or Death.

(a) Disability. If at any time during the Term of this Agreement, Executive
becomes disabled and he has not breached any of the provisions of this
Agreement, compensation shall continue to be paid to him according to the
Employer’s normal payroll schedule while he is still living, but only for the
first six (6) month period during which he shall be so disabled. Such payments
shall be in lieu of any other disability benefit payable for such period under
any other employee benefit plan, policy or practice of the Employer or the
Parent. In such event, Employer may, at its sole option, retain Executive in its
employment and continue payment of Executive’s compensation for an additional
period of up to 23 months (for maximum of 29 months total) until he is able to
return to work, or Employer may terminate this Agreement. If the Employer
exercises its discretion to terminate the Agreement on account of the
Executive’s disability, the Executive shall not be entitled to any further
compensation or benefits under this Agreement (except for such compensation or
benefits to which the Executive may be entitled under the terms of any employee
benefit plan of the Employer or the Parent). For purposes of this Section 4(a),
Executive shall be considered “disabled” if he has suffered any medically



--------------------------------------------------------------------------------

determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Executive to be unable to perform the
duties of his position of employment or any substantially similar position of
employment with the Employer.

(b) Death. If Executive should die during the Term of this Agreement,
Executive’s employment and Employer’s obligations hereunder (other than pro rata
payment of salary) shall terminate as of his death. In such event, the Employer
shall pay the Executive an Annual Bonus for the Performance Year in which the
Executive died, which shall be prorated for the period ending on the date of the
Executive’s death. Such Annual Bonus, if any, shall be paid by no later than
April 1 of the calendar year in which such Performance Year ends.

5. Termination by Employer.

(a) Cause. Employer may terminate the employment of Executive under this
Agreement during its Term for Cause. “Cause” shall include Executive’s fraud,
dishonesty, theft, embezzlement, misconduct by Executive injurious to the
Employer, Parent or any of their respective affiliates, conviction of, or entry
of a plea of guilty or nolo contendere to, a crime that constitutes a felony or
other crime involving moral turpitude, competition with Employer, Parent or any
of their respective affiliates, unauthorized use of any trade secrets of
Employer, Parent or any of their respective affiliates or Confidential
Information (as defined below), a violation of any policy, code or standard of
ethics generally applicable to employees of the Employer, Executive’s material
breach of fiduciary duties owed to Employer, Executive’s excessive and unexcused
absenteeism unrelated to a disability, or, following written notice and a
reasonable opportunity to cure, gross neglect by Executive of the duties
assigned to him. In such event no further Salary shall be paid to Executive
after the date of termination and no Annual Bonus shall be paid to Executive
after the date of termination, including any Annual Bonus with respect to the
portion of any fiscal year preceding the date of termination. Executive shall
retain only such rights to participate in other benefits as are required by the
terms of those plans, Employer’s polices, or applicable law.

(b) Without Cause. Employer may terminate the employment of Executive under this
Agreement during its Term without Cause. In such event, however, Executive,
while living, shall be entitled to continue to receive his then current base
Salary and Annual Bonus for a period of twelve (12) months following such
termination of employment or the remaining Term of this Agreement, whichever is
less (the “Severance Period”). Annual Bonus payment(s), if otherwise payable
under the terms described and referenced in Section 3(b) above, shall be made on
the date(s) described in Section 3(b) above, and shall include pro rata payment
for the Severance Period. Notwithstanding the foregoing, the total amount
payable under this Section 5(b) shall not exceed the applicable dollar limit
imposed under Treasury Regulation Section 1.409A-1(b)(9)(iii), or any successor
or replacement section thereto.



--------------------------------------------------------------------------------

6. Employment Upon Expiration of Agreement. If Executive is still employed by
Employer when this Agreement expires by the conclusion of its Term, Executive’s
employment with Employer may or may not continue thereafter, but any such
employment shall be “at will,” and may be terminated by either Employer or
Executive at any time, with or without cause, except as otherwise agreed in
writing by Employer and Executive.

7. Confidential Information and Return of Property. “Confidential Information”
means any written, oral, or other information obtained by Executive in
confidence from Seller, Employer, Parent or any of their respective affiliates,
including without limitation information about their respective operations,
financial condition, business commitments or business strategy, as a result of
his employment with Employer or Seller unless such information is already
publicly known through no fault of any person bound by a duty of confidentiality
to Seller, Employer, Parent or any of their respective affiliates. Executive
will not at any time, during or after his employment with Employer, directly or
indirectly disclose Confidential Information to any person or entity other than
authorized officers, directors and employees of Employer or Parent. Executive
will not at any time, during or after his employment with Employer, in any
manner use Confidential Information on behalf of himself or any other person or
entity other than Employer, or accept any position in which he would have a duty
to any person to use Confidential Information against the interests of Employer,
Parent or any of their respective affiliates. Upon termination of his employment
for any reason, Executive will promptly return to Employer all property of
Employer or Parent, including documents and computer files, especially where
such property contains or reflects Confidential Information. Nothing in this
Agreement shall be interpreted or shall operate to diminish such duties or
obligations of Executive to Employer that arise or continue in effect after the
termination of Executive’s employment hereunder, including without limitation
any such duties or obligations to maintain confidentiality or refrain from
adverse use of any of Employer’s trade secrets or other Confidential Information
that Executive may have acquired in the course of Executive’s employment.

8. Disclosure and Ownership of Work Related Intellectual Property. Executive
shall disclose fully to Employer any and all intellectual property (including,
without limitation, inventions, processes, improvements to inventions and
processes, and enhancements to inventions and processes, whether or not
patentable, formulae, data and computer programs, related documentation and all
other forms of copyrightable subject matter) that Executive conceives, develops
or makes during the term of his employment and that in whole or in part result
from or relate to Executive’s work for Employer (collectively, “Work Related
Intellectual Property”). Any such disclosure shall be made promptly after each
item of Work Related Intellectual Property is conceived, developed or made by
Executive, whichever is sooner. Executive acknowledges that all Work Related
Intellectual Property that is copyrightable subject matter and which qualifies
as “work made for hire” shall be automatically owned by Employer. Further,
Executive hereby assigns to Employer any and all rights which Executive has or
may have in Work Related Intellectual Property that is copyrightable subject
matter and that, for any reason, does not qualify as “work made for hire.” If
any Work Related Intellectual Property embodies or reflects any preexisting
rights of Executive, Executive hereby grants to Employer the irrevocable,
perpetual, nonexclusive, worldwide, and royalty-free license to use, reproduce,
display, perform, distribute copies of and prepare derivative works based upon
such preexisting rights and to authorize others to do any or all of the
foregoing.



--------------------------------------------------------------------------------

9. Covenant Not to Compete. Executive and Employer agree that after the
consummation of the sale of Seller’s business to Employer, Employer’s business
will depend to a considerable extent on the individual efforts of Executive.
Moreover, Executive recognizes that, by virtue of his employment with Employer,
he will have access to confidential and/or proprietary information relating to
the Employer’s business. Accordingly, and in consideration of Employer’s
agreement to employ Executive, Executive covenants and agrees that he will not,
for the period of his employment hereunder and for two (2) years thereafter,
whether or not within the original Term of this Agreement, but in no event for
less than three (3) years after the Effective Date hereof, engage directly or
indirectly (as principal, agent, or consultant or through any corporation, firm
or organization in which he may be an officer, director, employee, shareholder,
partner, member or be otherwise affiliated) in the design, development,
manufacture, import or wholesale sale of upholstered furniture, in any position
in which he has responsibility for conducting, control over, influence over, or
input into the management, policies, or strategies of any business competing
with that being conducted by Employer, Parent or any of their respective
affiliates in any U.S. state, territory or district in which any of them is
doing business upon the termination of his employment under this Agreement. This
provision shall not, after the termination of Executive’s employment under this
Agreement, prohibit Executive from owning less than 2% of the stock of any
publicly held corporation.

10. Non-Solicitation of Customers. Executive agrees that during the Term of this
Agreement, and for a period of two (2) years thereafter, but in no event for
less than three (3) years after the Effective Date hereof, regardless of the
circumstances of the termination or any claim that Executive may have against
Employer under this Agreement or otherwise, Executive will not:

(a) Solicit or attempt to solicit, for purposes competitive with Employer,
Parent or any of their respective affiliates, any person or entity who was an
existing customer or employee of Employer, Parent or any of their respective
affiliates within one (1) year prior to the termination of Executive’s
employment hereunder;

(b) Any person or entity from whom Employer, Parent or any of their respective
affiliates or Executive was, within the one (1) year period prior to the
termination of Executive’s employment hereunder, actively soliciting or
preparing to solicit for the purpose of establishing a customer, employment, or
other business relationship; or

(c) Solicit or encourage any vendor, supplier or employee of Employer, Parent or
any of their respective affiliates to cease doing business with Employer, Parent
or any of their respective affiliates or to divert goods or services previously
provided to Employer, Parent or any of their respective affiliates to any person
or entity other than Employer, Parent or any of their respective affiliates.



--------------------------------------------------------------------------------

11. Equitable Relief. Executive acknowledges and agrees that a breach of any of
the covenants made by him in Sections 7, 8, 9 and 10 above would cause
irreparable harm to Employer, Parent or any of their respective affiliates for
which there would be no adequate remedy at law. Accordingly, in the event of any
threatened or actual breach of any such covenant, Executive agrees that Employer
shall be entitled to enforce any such covenant by injunctive and other
appropriate equitable relief in any court of competent jurisdiction, in addition
to all other remedies available. If Executive breaches Sections 9 or 10 above,
the duration of the period identified shall be computed from the date he resumes
compliance with the covenant or from the date Employer is granted injunctive or
other equitable relief by a court of competent jurisdiction enforcing the
covenant, whichever shall first occur, reduced by the number of days Executive
was not in breach of the covenant after termination of employment, or any delay
in filing suit, whichever is greater.

12. Assignment. Employer may assign this Agreement to any other entity acquiring
all or substantially all of the assets of Employer or to any other entity into
which or with which Employer may be merged or consolidated. Upon such
assignment, merger, or consolidation, the rights of Employer under this
Agreement, as well as the obligations and liabilities of Employer hereunder,
shall inure to the benefit of and be binding upon the assignee,
successor-in-interest, or transferee of Employer. This Agreement is not
assignable in any respect by Executive.

13. Invalid Provisions. It is not the intention of either Party to violate any
public policy, or any statutory or common law. If any sentence, paragraph,
clause or combination of the same in this Agreement is in violation of the law
of any State where applicable, such sentence, paragraph, clause or combination
of the same shall be void in the jurisdictions where it is unlawful, and the
remainder of the Agreement shall remain binding on the Parties. However, the
Parties agree, and it is their desire that a court should substitute for each
such illegal, invalid or unenforceable covenant a reasonable and
judicially-enforceable limitation in its place, and that as so modified the
covenant shall be as fully enforceable as if set forth herein by the Parties
themselves in the modified form.

14. Entire Agreement; Amendments. This Agreement contains the entire agreement
of the Parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, if any, relating to the subject matter
hereof. This Agreement may be amended in whole or in part only by an instrument
in writing setting forth the particulars of such amendment and duly executed by
both Parties.

15. Multiple Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.

16. Governing Law. The validity, construction, interpretation and enforceability
of this Agreement and the capacity of the parties shall be determined and
governed by the laws of the Commonwealth of Virginia, without regard to the
conflict of law rules contained therein.



--------------------------------------------------------------------------------

17. Taxes. All payments made under this Agreement shall be subject to the
Employer’s withholding of all required foreign, federal, state and local income
and employment/payroll taxes, and all payments shall be net of such tax
withholding. The parties intend that any payment under this Agreement shall, to
the extent subject to Section 409A of the Internal Revenue Code of 1986, as
amended (“Code Section 409A”) be paid in compliance with Code Section 409A and
the Treasury Regulations thereunder such that there shall be no adverse tax
consequences, interest, or penalties as a result of the payments, and the
parties shall interpret the Agreement in accordance with Code Section 409A and
the Treasury Regulations thereunder. The parties agree to modify this Agreement
or the timing (but not the amount) of any payment to the extent necessary to
comply with Section 409A of the Code and avoid application of any taxes,
penalties, or interest thereunder. However, in the event that the payments under
the Agreement are subject to any taxes (including, without limitation, those
specified in Code Section 409A), the Executive shall be solely liable for the
payment of any such taxes.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

EMPLOYER By:  

/s/ Edwin L. Ryder

  Edwin L. Ryder   Executive Vice President,   Hooker Furniture Corporation, and
  Vice President, Sam Moore Furniture LLC EXECUTIVE  

/s/ Michael C. Moldenhauer

  Michael C. Moldenhauer   President, Sam Moore Furniture LLC